CM/ECF-GA Northern District Court                                 https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?113636636500907-...
                          Case 1:17-cv-02989-AT Document 677 Filed 12/06/19 Page 1 of 2




                                                    1:17-cv-02989-AT
                                            Curling et al v. Raffensperger et al
                                               Honorable Amy Totenberg


                                Minute Sheet for proceedings held In Open Court on 12/06/2019.


              TIME COURT COMMENCED: 11:15 A.M.
                                                                 COURT REPORTER: Shannon Welch
              TIME COURT CONCLUDED: 1:25 P.M.
                                                                 CSO/DUSM: Ricky Meadows
              TIME IN COURT: 2:10
                                                                 DEPUTY CLERK: Harry Martin
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                Joshua Belinfante representing The State Election Board
         PRESENT:                   Bruce Brown representing Coalition for Good Governance
                                    Kaye Burwell representing The Fulton County Board of Registration and
                                    Elections
                                    David Cross representing Donna Curling
                                    Cary Ichter representing Coalition for Good Governance
                                    Halsey Knapp representing Donna Curling
                                    Robert McGuire representing Coalition for Good Governance
                                    Carey Miller representing The State Election Board
                                    Adam Sparks representing Donna Curling
                                    Bryan Tyson representing The State Election Board
         PROCEEDING
                                    Status Conference(Other Proceeding Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:               See Transcript
         HEARING STATUS:            Hearing Concluded




1 of 2                                                                                                            12/6/2019, 1:27 PM
CM/ECF-GA Northern District Court                         https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?113636636500907-...
                          Case 1:17-cv-02989-AT Document 677 Filed 12/06/19 Page 2 of 2




2 of 2                                                                                                    12/6/2019, 1:27 PM
